Order Confirming Commissioner’s Report
CLIFFORD, District Judge.
This action arose upon the Libel of Pilgrim Trust Company filed in this [Court on November 17, 1948.
Reference of the cause was made to Frank M. Coffin, Esquire, as commissioner, to hear the evidence of the Libellant and intervenors, and to report his findings of fact and conclusions of law as - to the amount due each of said parties, to determine what part of these amounts constituted liens on the Libellee vessel, and to indicate the priorities of said liens. The commissioner thereupon made his investigation, requiring such evidence as to him seemed necessary to substantiate the claims made, and submitted his report on the sixteenth day of January, A. D. 1950.
All proctors of record having been personally apprised of the contents of said report, it is
Ordered, adjudged and decreed
That the report of said Commissioner be, and hereby is, in all respects confirmed and adopted.